Johnson, Presiding Judge.
Arnold Bowen appeals from his convictions of two counts of discharging a septic tank without a permit. In one of his enumerations of error, he contends that the trial court erred in denying his motion for discharge and acquittal based on speedy trial grounds. We agree and reverse.
Bowen was issued citations in March 1999. He filed a speedy trial demand on June 24, 1999, which was within the state court’s May term. On appeal, the state concedes that the case should have been tried no later than the court’s July term, which ended on September 13, 1999. The case was not tried, however, until September 20, 1999.
OCGA § 17-7-170 provides that when a person makes a demand for speedy trial, he is entitled to be discharged and acquitted of the offenses charged if he is not tried during the term in which his demand for trial is made or at the next regular term, and there were juries impaneled and qualified to try him at each of those terms.
The state concedes on appeal that the case was impermissibly tried beyond the two-term limit prescribed by the statute. The trial court erred in not discharging and acquitting Bowen. Therefore, the convictions must be reversed.

Judgments reversed.


Ruffin and Ellington, JJ., concur.